Citation Nr: 1606916	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-24 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher compensable initial rating from December 1, 2007 for squamous cell carcinoma of the left tonsil. 

2.  Whether separate compensable ratings are warranted for residuals of squamous cell carcinoma of the left tonsil, to include a muscle disorder of the neck, peripheral nerve disorder of the neck, esophagus disorder, dental and oral disorder, and vision disorder.    


REPRESENTATION

The Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from August 1975 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part, granted service connection for squamous cell carcinoma of the left tonsil, and assigned a 100 percent initial rating from September 2007 to December 1, 2007, and a noncompensable (0 percent) rating from December 1, 2007 to September 16, 2014.  An October 2014 rating decision granted a higher initial rating of 10 percent on the residuals from September 16, 2014.  

Within one year of the June 2009 rating decision, the Veteran submitted evidence of symptomatology of the residuals of the squamous cell carcinoma; therefore, the Board finds that new and material evidence was received prior to the expiration of the appeal period, and the issue of a higher initial rating remained pending.  See 38 C.F.R. § 3.156(b) (2015).  

This Board decision bifurcates the issue of entitlement to higher initial rating for squamous cell carcinoma into two separate issues: (1) a compensable rating for the entire initial rating period from December 1, 2007, and (2) in excess of 10 percent for the entire rating period, including entitlement to separate compensable ratings for other residual symptomatology.  Such bifurcation of the issue permits a grant of a 10 percent disability rating for the residuals of squamous cell carcinoma of the left tonsil from December 1, 2007 to September 16, 2014 (the Veteran is already in receipt of a 10 percent rating from September 16, 2014) because the evidence of record shows the Veteran is entitled, without delay of this grant of benefits awaiting additional development relating to whether the Veteran is entitled to a disability rating in excess of 10 percent for any part of the initial rating period.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The issue of service connection for a dental disability for treatment purposes has been raised by the record in a June 2008 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of whether separate compensable ratings for residuals of squamous cell carcinoma of the left tonsil are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

From December 1, 2007 to September 16, 2014, the residuals of the squamous cell carcinoma more nearly approximated symptoms of chronic laryngitis with hoarseness of voice with inflammation of the mucous membrane.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent rating for residuals of squamous cell carcinoma of the left tonsil under Diagnostic Code 6516 have been met from December 1, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.97, Diagnostic Codes 6516, 6819 (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The Board is granting a 10 percent disability rating for the residuals of squamous cell carcinoma of the left tonsil for the rating period from December 1, 2007 to September 16, 2014, and is remanding the issues of a disability rating in excess of 10 percent for the residuals of squamous cell carcinoma of the left tonsil for the entire rating period and entitlement to separate compensable ratings for additional residuals of the squamous cell carcinoma of the left tonsil; therefore, no discussion regarding VCAA notice or assistance duties is necessary. 

Higher Initial Rating for Residuals of Squamous Cell Carcinoma of the Left Tonsil 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1. 

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where, as in this case, the question for consideration is the propriety of the initial rating assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for the entire initial rating period from December 1, 2007.  

The Veteran is in receipt of a 100 percent rating for squamous cell carcinoma of the left tonsil from September 28, 2007 to December 1, 2007, a noncompensable (0 percent) rating from December 1, 2007 to September 16, 2014, and a 10 percent rating from September 16, 2014 under 38 C.F.R. § 4.97, Diagnostic Codes 6819 and 6516.  

Squamous cell carcinoma of the tonsils is rated under 38 C.F.R. § 4.97, Diagnostic Code 6819.  Under Diagnostic Code 6819, malignant neoplasms of any specified part of the respiratory system are to be rated at 100 percent.  Diagnostic Code 6819 notes that a rating of 100 percent shall continue beyond the cessation of any surgical, X-Ray, antineoplastic chemotherapy, or other therapeutic procedure, and six months after discontinuous of such treatment, the appropriate disability rating shall be determined by VA examination.  If there has been no local recurrence or metastasis, the veteran will be rated on the residuals.  

Diagnostic Code 6516 rates chronic laryngitis.  38 C.F.R. § 4.97.  Hoarseness, with inflammation of the cords or mucous membrane is to be assigned a 10 percent rating.  Hoarseness, with thickening of nodules of cords, polyps, submucous infiltration, or pre-malignancy changes on biopsy is to be assigned a 30 percent rating.  

Based on review of the medical and lay evidence, the Board finds that the residuals of the squamous cell carcinoma of the left tonsil more nearly approximate the criteria for a 10 percent rating based on hoarseness of voice and mucous secretions.  

The Veteran submitted two lay statements from those who work with the Veteran.  In a July 2008 statement, the Veteran's co-worker wrote that the Veteran has a deep, raspy, hoarse voice.  In a June 2008 statement, the Veteran's friend also wrote that the Veteran has a raspy voice and suffers from hoarseness.  Statements from the Veteran indicate the Veteran suffers from dry mouth and hoarseness.  See January 2014 statement from the Veteran, June 2009 statement from the Veteran, June 2008 statement from the Veteran.  A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Therefore, the Board finds that the Veteran has hoarseness.  Additionally, a December 2011 letter from the Veteran's treating ear, nose, and throat (ENT) physician diagnosed thick secretions which cause nausea.  

The Veteran was afforded a VA examination in March 2008 to help assess the severity of the residuals of the squamous cell carcinoma of the left tonsil.  At that time, the VA examiner assessed that the Veteran had normal speech and normal vocal cords.  The VA examiner did note that the Veteran had symptoms of frequently clearing his throat, but did not provide any assessment regarding inflammation of the mucous membrane; therefore, the Board finds these findings of little probative value as they do not provide results of all necessary tests, including inflammation of mucous membrane.  Furthermore, as discussed above, symptoms of hoarseness are capable of lay observation because the Veteran and others around the Veteran can observe this symptom through their senses.  

The Veteran was afforded another VA examination in February 2011 to help assess the severity of the symptomatology.  At that time, the VA examiner specifically did not state the residual symptoms described by the Veteran, and specifically stated that the larynx was unable to be evaluated without a fiberoptic scope.  The VA examiner stated there was no evidence of hoarseness of voice, submucosal infiltration, inflammation of mucous membranes, laryngeal stenosis, laryngectomy, inflammation of the cords, thickening of the cords, nodules of the cords, polyps, or paralysis of the soft palate with nasal regurgitation, stricture, or obstruction of absence of the soft palate.  Nonetheless, the Board cannot afford this assessment much probative value as the VA examiner specifically stated that there was no examination of the larynx.  Additionally, as discussed above, the Veteran is capable of identifying symptoms of hoarseness.  

In September 2014, the Veteran was again afforded a VA examination to assess the severity of the residuals of the squamous cell carcinoma of the left tonsil.  At the time, the VA examiner stated that the Veteran's residuals include thick secretions, hoarseness and dry mouth, inflammation of the vocal cords, and inflammation of the mucous membrane.  The VA examiner specifically stated that he considered the medical evidence submitted by the Veteran's doctor, and reported the symptomatology observed by the Veteran.  For these reasons and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 10 percent rating under Diagnostic Code 6516 are more nearly approximated from December 1, 2007 to September 16, 2014.  

The Board will not address in this decision whether the Veteran is entitled to a higher rating in excess of 10 percent for the squamous cell carcinoma of the left tonsil for any part of the initial rating period, any additional separate ratings for residuals of squamous cell carcinoma, or any extraschedular considerations, to include entitlement to a TDIU, for any part of the initial rating period because the Board has bifurcated and remanded the remaining question of entitlement to a 

higher rating (in excess of 10 percent) and separate disability ratings for residuals of squamous cell carcinoma of the left tonsil.  The Board will address these matters in a later decision if the benefits sought on appeal are not granted by the AOJ upon remand.


ORDER

A 10 percent rating for residuals of squamous cell carcinoma of the left tonsil under Diagnostic Code 6516 from December 1, 2007 to September 16, 2014 is granted.  


REMAND

Entitlement to Separate Compensable Ratings for a Muscle Disorder, Peripheral Nerve Disorder, Esophagus Disorder, Vision Disorder, and Dental Disorder  

Diagnostic Code 6819 provides that, if there has been no local recurrence or metastasis, a veteran should be rated on the residuals of the malignant neoplasm.  In this case, the Veteran has submitted lay and medical statements regarding the residuals of the squamous cell carcinoma.  In a December 2011 letter from the Veteran's treating physician, it was stated that the Veteran suffers from residuals of neck spasms, xerostomia (dry mouth), thick secretions leading to nausea, intermittent trismus (locked jaw), and odynophagia (painful swallowing).  At the March 2008 VA examination, the VA examiner identified residual symptoms of decreased saliva and dry throat, occasional choking, reduced sensation of taste, tooth pain, and decreased eyesight of the left eye.  At the February 2011 VA examination, the VA examiner identified symptoms of dry mouth and difficulty swallowing.  At the September 2014 VA examination, the VA examiner identified residuals of neck spasms, thick secretions, xerostomia, intermittent trismus, odynophagia, hoarseness, dry mouth, and inflammation of the vocal cords and mucous membrane.  

The Veteran has additionally submitted multiple lay statements, identifying symptoms of dry mouth, painful swallowing, locked jaw, muscle spasms, pain, painful swallowing, gag reflex, an inability to hold his head in certain positions as he will stop breathing, tingling sensation on his neck, poor eyesight, and tooth pain.  See January 2015, January 2014, June 2009, June 2008 statements from the Veteran.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate medical examination must "provide sufficient detail for the Board to make a fully informed evaluation."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As the lay and medical evidence indicates additionally disabilities or functional impairment that may be residuals of the squamous cell carcinoma and treatment for residuals of squamous cell carcinoma, examinations and further testing would assist in identifying all the the residuals of the squamous cell carcinoma of the left tonsil.  

Accordingly, the appeal is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for squamous cell carcinoma of the left tonsil, including residuals.  

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for a squamous cell carcinoma of the left tonsil or residuals of the squamous cell carcinoma.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

2.  Schedule VA examinations, including for esophageal disorders, muscle disorders of the head and neck, peripheral nerves, vision, and dental and oral disorders, to assist in determining the residuals and current severity of the service-connected squamous cell carcinoma.  The VA examiners should review the evidence associated with the record.  All indicated tests and studies should be conducted.  The examiners should identify each residual of the squamous cell carcinoma of the left tonsil, and indicate the severity of the symptomatology, including symptoms of locked jaw, painful swallowing, dry mouth, neck spasms and tingling, and loss of vision.  

3.  Then, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


